Citation Nr: 0207454	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-33 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for warts.  

2.  Entitlement to a disability rating in excess of 60 
percent for a prostate gland condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran 
entitlement to service connection for warts and denied him a 
disability rating in excess of 10 percent for a prostate 
gland condition.  

In February 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  During the hearing, he 
raised the issue of secondary service connection for 
impotence.  In a June 1998 decision, the hearing officer 
determined that an increased rating of 40 percent was 
warranted for the veteran's prostate gland condition.  

In February 1999, the Board remanded the case to the RO for 
further development.  In the remand, the Board noted that the 
United States Court of Appeals for Veterans Claims has held 
that a rating decision issued subsequent to a notice of 
disagreement that grants less than the maximum available 
rating does not "abrogate the pending appeal."  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, that issue remained 
in appellate status and was included as one of the issues 
remanded to the RO for further development.  

In June 1999, the veteran submitted his formal application 
for entitlement to service connection for impotence.  By 
rating decision dated in October 1999, the disability rating 
for a prostate gland condition was increased to 60 percent; 
service connection for impotence was granted; entitlement to 
special monthly compensation based on loss of use of a 
creative organ was granted; and the issue of service 
connection for warts was deferred, pending receipt of 
additional evidence.  

The award of service connection for impotence and to special 
monthly compensation based on loss of use of a creative organ 
consists of a full award of benefits on those issues.  See 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The case is 
again before the Board on the issue of entitlement to service 
connection for warts and for entitlement to a disability 
evaluation in excess of 60 percent for a prostate gland 
condition because, although 60 percent is the maximum 
schedular rating available, consideration of an 
extraschedular rating should be addressed.  It is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. at 38.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's claims file has been lost; there is a 
rebuilt claims file which does not contain any service 
medical records; any service medical records that may have 
been located at the National Personnel Records Center may 
have been destroyed in a July 1973 fire at that facility.  

3.  Service medical records obtained from Wright-Patterson 
Air Force Base show that the veteran was hospitalized in May 
1951 for treatment of verruca acuminata and for chronic 
urethritis.  

4.  The veteran currently has genital warts.  

5.  Prostate gland condition is manifested by urine leakage 
and the need to wear absorbent material, which must be 
changed four or more times a day.  

6.  The veteran's prostate gland condition has not resulted 
in marked interference with employment, or the equivalent 
thereto, or required frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  Genital warts were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a disability rating in excess of 60 
percent for a prostate gland condition have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.115a, 
4.115b, Diagnostic Code 7527 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim, and they have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file.  The Board notes that the RO, in a March 2001 letter, 
specifically informed the veteran and his representative of 
the Veterans Claims Assistance Act of 2000 and they were 
given an opportunity to submit additional evidence and 
information in support of the claim.  

I.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Unfortunately, and through no fault of the veteran, it 
appears that his claims file was lost in 1989.  The rebuilt 
file currently being used does not contain any service 
medical records.  In addition, despite attempts to obtain 
copies of his service medical records, it appears that the 
veteran's records, which may have been located at the 
National  Personnel Records Center, were destroyed in a July 
1973 fire at that facility.  The Board notes that, in cases 
where service medical records are unavailable through no 
fault of the veteran, VA is under a heightened obligation to 
assist in the development of the evidence.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  The heightened duty 
to assist the veteran in developing facts pertinent to his 
claim in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  The problem is further compounded by that 
fact that the veteran's claims file has also been lost and 
had to be rebuilt.  

During the February 1998 personal hearing, as well as in 
various correspondence, the veteran testified that he has 
genital warts, which were first manifest while he was on 
active military duty.  He related that he had been seen for 
and treated for warts in the Wright-Pattserson Air Force Base 
hospital in 1951.  At that time, he claimed he also underwent 
circumcision.  Since his separation from service, he 
maintains he has received periodic treatment for warts, which 
he described as located around his genitalia and peri-anal 
areas.  

The medical records in the veteran's claims file consist of 
numerous VA and private hospitalization and outpatient 
treatment records for various periods of time from 1974 to 
1999.  Many of those records are copies that the veteran had 
had, and which he resubmitted following the loss of his 
claims file.  VA outpatient treatment records dated in 
January and June 1989 show that he was seen for multiple 
warts in the peri-anal area.  In January 1993, outpatient 
treatment records reflect multiple peri-anal warts, with 
treatment rendered in February and March 1993.  

The report of the veteran's most recent VA examination, dated 
in May 1999, does not contain any mention of warts; however, 
that genitourinary examination was undertaken to determine 
the nature and extent of his service-connected prostate gland 
condition.  It was not a dermatology examination, nor was the 
examiner requested to report on a dermatology condition.  

Pursuant to VA's duty to assist the veteran, particularly 
since his service medical records are not available and 
because of his lost file, attempts were made to obtain 
treatment records from the hospital at Wright-Patterson Air 
Force Base.  In September 2001, clinical records were 
received from the hospital's archives, which show that the 
veteran was treated in May 1951 for verruca acuminata, 
nonvenereal, glans penis, and for urethritis, chronic, 
nonvenereal, cause undetermined.  On May 29, 1951, he had 
undergone circumcision.  At the time of hospitalization, a 
few small warts were noted in the genitalia area.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has maintained he 
currently has warts in the peri-anal area, for which he has 
received periodic VA treatment, as confirmed by the record, 
and verruca acuminata were noted in service.  When, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue in a claim, the benefit of 
the doubt shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Under the particular 
circumstances of this case, particularly since the veteran's 
service medical records are no longer available, except for 
the recently received above-mentioned ones, and the fact that 
VA lost his claims file, the Board concludes, resolving all 
reasonable doubt in the veteran's favor, that the veteran's 
genital warts were incurred in service.  

II.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's VA and private outpatient treatment records for 
1974 to 1999 essentially show treatment for prostate 
problems.  He under went two transurethral resections of the 
prostate in the late 1980's and early 1990's.  

During the veteran's February 1998 personal hearing, he 
testified that he experiences urinary frequency and leakage.  
He related he wore absorbent pads, which he needed to change 
on an average of three times a day, and that he experiences 
nocturnal frequency three or four times, and about six times 
during the day.  

The report of the veteran's May 1999 VA genitourinary 
examination notes that the veteran admitted to lethargy, but 
denied any weakness, anorexia, weight loss, or weight gain.  
He admitted to having to urinate approximately every twenty 
to thirty minutes, after which he still did not feel empty.  
He related he experiences pain in the suprapubic region, with 
minimal fullness of his bladder, hesitancy, dysuria all the 
time, and that he had to get up every hour during the night 
to urinate.  He wore absorbent material, to include all 
night, which had to be changed about five times a day, 
depending on his proximity to a restroom.  He denied any 
renal colic, bladder stones, acte nephritis, or 
hospitalizations for urinary tract disease, although he had 
had urinary tract infections in the past.  He had not had any 
treatment for malignancy and had not needed any treatment 
catheterizations.  The veteran expressed aggravation at his 
condition, since he had to plan his day around being able to 
be close to a restroom.  On physical examination, no 
abnormalities were found.  Blood pressure reading was 150/85, 
with pulse 80 and regular.  The diagnoses were chronic 
prostatitis; benign prostatic hypertrophy; and urinary 
incontinence.  

The veteran's prostate condition is rated under dysfunctions 
of the genitourinary system in VA's Schedule for Rating 
Disabilities.  See  38 C.F.R. § 4.115a,b.  His condition is 
rated under Diagnostic Code 7527, which pertains to prostate 
gland injuries, infections, hypertrophy and post-operative 
residuals, which are rated as either voiding dysfunction or 
as urinary tract infection, whichever is predominant.  Id.  

As noted in the veteran's May 1999 VA genitourinary 
examination report, the veteran had not had any renal colic, 
bladder stones, acte nephritis, or hospitalizations for 
urinary tract disease, although he had had urinary tract 
infections in the past.  The examination failed to make any 
findings indicating any long-term drug therapy or symptomatic 
urinary tract infection requiring drainage or frequent 
hospitalizations.  Hence, application of the criteria for 
urinary tract infection in the veteran's case would not be 
appropriate as the predominant condition.  

On the other hand, voiding dysfunction, continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials, which must 
be changed more than four times per day, warrants a 60 
percent rating.  The Board points out that the 60 percent 
rating is the highest rating available under applicable 
regulations.  

Given the findings of recent medial examination, the 
veteran's prostate gland condition is appropriately rated at 
60 percent disabling and fully comports with the applicable 
schedular criteria, based on the veteran's urine leakage and 
frequency of having to change his absorbent materials.  The 
Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate the 
veteran's prostate condition, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability); 
see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of renal dysfunction, post-
operative superapubic cystotomy, multiple urethroperineal 
fistulae or malignant neoplasm of the genitourinary system, 
there is no basis for assignment of a higher evaluation under 
the provisions of renal dysfunction or under Diagnostic Codes 
7516, 7519, or 7528.  Id.  

Lastly, there is no showing that the veteran's prostate gland 
condition presents so exceptional or so unusual a disability 
picture as to warrant referral for consideration of the 
assignment of an evaluation in excess of 60 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  Specifically, 
the record is devoid of evidence showing that the veteran's 
prostate condition results in marked interference with 
employment, or the equivalent thereto (i.e., beyond that 
contemplated in the assigned evaluation).  The veteran 
maintains that his prostate condition is very aggravating, 
since he has to plan his day around being able to be close to 
a restroom and because he has to change his absorbent 
material several times a day.  However, it should be 
remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  
Moreover, the veteran has neither contended, nor has he 
presented evidence, that his service-connected prostate 
condition presents so exceptional or so unusual a disability 
picture as to warrant the assignment of an extra-schedular 
rating.  In view of this, and the lack of evidence that the 
veteran's service-connected prostate gland condition has 
required frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards, the Board is not required to remand this 
claim to the RO for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Service connection for warts is granted.  

A disability rating in excess of 60 percent for a prostate 
gland condition is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

